Per Curiam :
We are of opinion that judgment for the defendant non obstante veredicto was properly entered. The contract between the plaintiff and Willard White for a commission on the sale of the real estate was the individual contract of White, who at the time regarded himself as the owner of the property. It was not made on behalf of the defendant company, and was unknown to any of the stockholders until after the delivery of the deeds. The company could not ratify an act of which it had no knowledge. It appears from the agreement of facts, upon which the reserved point was based, that the deeds to Mr. Potts “ were executed by the president and secretary, in pursuance of resolutions authorizing it to bo done, passed at meetings held at Stoneham, as recited in them; that none of the persons present at the meeting knew of the arrangement between Mr. White and Mr. Copeland, or of the agency of Copeland in making the sale, but H. E. Norris, the secretary of the company, attended the meeting as the proxy of Willard White.” The case was argued as upon facts outside of those agreed upon, and upon which the judgment non obstante was based. This is a privilege which counsel sometimes take, but it is one in which we are not allowed to indulge.
Judgment affirmed.